
	
		I
		111th CONGRESS
		1st Session
		H. R. 4157
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Tiahrt (for
			 himself, Mr. Sam Johnson of Texas,
			 Mr. Inglis, and
			 Mr. Souder) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To repeal the authority of the Secretary of the Treasury
		  to extend the Troubled Asset Relief Program and return all unobligated funds to
		  reduce the public debt.
	
	
		1.Short titleThis Act may be cited as the
			 Ensure TARP Expires Act of
			 2009.
		2.Repeal of TARP extension
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is
			 amended—
			(1)by striking (a)
			 Termination.—;
			(2)by striking subsection (b); and
			(3)in title I, by
			 adding at the end the following new section:
				
					137.Remaining
				unobligated funds To be used To reduce public debtThe
				Secretary shall transfer all unobligated funds under section 120 of the
				Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) to reduce the
				public
				debt.
					.
			
